Title: To James Madison from James Bowdoin, 19 April 1808
From: Bowdoin, James
To: Madison, James



Sir,
Boston, April 19th. 1808.

It is with pleasure I acquaint you with my safe arrival in the United States from Liverpool in England after a passage of thirty three days.
Being much perplexed with the confusion incident to my arrival, I have only time to enclose you two Letters one for the President of the United States, && the other for you.
Please to present my respectful Regards to the President, & acquaint him, that I shall write to him shortly; Believe me with high consideration; Sir, Your most ob. Servant,

James Bowdoin.


PS. a Packet is also herewith sent addressed to you.

